Citation Nr: 0332827	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-04 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether the veteran's request for a waiver of recovery of an 
overpayment of improved nonservice-connected disability 
pension benefits was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from March 25, 1964, to 
April 24, 1964, and from March 7, 1967, to June 20, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in White River Junction, Vermont.  
In February 2002, the VA Debt Management Center, St. Paul, 
Minnesota, denied the veteran's request for a waiver of 
recovery of an overpayment of improved nonservice-connected 
disability pension benefits on the basis that he had failed 
to timely submit a request for a waiver.  The total amount of 
the overpayment at issue was $231.55, which has since 
decreased through withholding of pension benefits.  


FINDINGS OF FACT

1.  By VA letter, dated March 11, 1998, the veteran was 
informed that his improved nonservice-connected disability 
pension benefits were amended, effective January 1, 1997, and 
December 1, 1997, due to increased income.  

2.  In a March 26, 1998, letter, the VA Debt Management 
Center, St. Paul, Minnesota, notified the veteran that an 
overpayment of improved pension benefits, in the amount of 
$92.13 (the amount of the original debt) had been made, and 
advised the veteran of the 180-day time period for him to 
file an application requesting a waiver of recovery of all or 
part of the overpayment.  

3.  VA letter, dated August 2, 1999, advised the veteran that 
his improved pension benefit award had been amended, 
effective February 1, 1996, December 1, 1996, January 1, 
1998, and December 1, 1998, due to increased income, 
resulting in an additional overpayment, and of his appellate 
rights.  

4.  VA received the veteran's request for waiver of recovery 
of the overpayment, along with the veteran's financial status 
report, on January 17, 2002, well over 180 days after being 
notified of the debt resulting from the overpayment.  

5.  No facts have been established or alleged that would 
extend the time period for filing an application for waiver 
of the overpayment in this case.  


CONCLUSION OF LAW

As the request for a waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits was 
not timely filed, the claim for waiver must be denied as a 
matter of law.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963(b)(2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which include 
made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  The VCAA has been codified, as 
amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002), and implemented by 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2003).  

However, the VCAA's enhanced notice and duty to assist 
requirements are not applicable to claims such as the one 
herein at issue.  In Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
payment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

As regards any pre-VCAA duties to notify and assist, the 
Board notes that the RO has explained to the appellant the 
bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim.  Significantly, there is no indication that there 
is any existing evidence pertinent to the issue on appeal 
that has not been obtained.  Hence, the claim is ready to be 
considered on the merits.

Under applicable criteria, a request for waiver of recovery 
of an overpayment of improved nonservice connected disability 
pension benefits shall only be considered if the request is 
received within 180 days following the date of a notice of 
indebtedness by the VA to the debtor.  The 180-day period may 
be extended if the individual requesting waiver demonstrates 
that, as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in receipt by the debtor 
of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in receipt of the 
notice of indebtedness, the 180-day period shall be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).  

The record shows that the RO calculated that an overpayment 
of improved nonservice-connected pension benefits was made to 
the veteran.  By VA letter dated March 11, 1998, the veteran 
was informed that his improved nonservice-connected 
disability pension benefit award was amended, effective 
January 1, 1997, and December 1, 1997, due to his increased 
income because the state of Vermont, rather than the veteran, 
began his medical premiums starting in December 1996.  

In a March 26, 1998, letter, the VA Debt Management Center in 
St. Paul, Minnesota, notified the veteran that the above-
mentioned pension adjustment had resulted in an overpayment 
of pension benefits, in the amount of $92.13, to which he was 
not entitled and that he would have to repay.  The letter 
further advised him of the 180-day time period requirement 
for him to file an application requesting a waiver of 
recovery of all or part of the stated overpayment.  

A May 21, 1999, VA letter, advised the veteran that his 
pension would be adjusted, effective February 1, 1996 
(including termination of benefits for the period from 
December 1, 1996, through December 31, 1997) based on 
financial information received from another Federal 
Government agency showing the veteran had received unreported 
interest income during 1996, and advised the veteran of his 
appellate rights.  An August 1999 action so adjusted the 
veteran's nonservice-connected disability pension benefits, 
creating an additional overpayment.  

VA received the veteran's only request for waiver of the debt 
on January 17, 2002.  This request was made in excess of 180 
days after notice to the veteran of the existence of his 
indebtedness.  Although the veteran has indicated that he 
requested a waiver within the required time period, the 
evidence of record clearly establishes otherwise.  

The Board also notes that no facts have been established or 
alleged that would extend the time period for filing an 
application for waiver of the overpayment in this case.  As 
noted above, under the applicable regulation, 38 C.F.R. 
§ 1.963(b)(2), an extension of the 180 day filing period may 
be made in certain circumstances.  However, there is no 
evidence or allegation that any error was made by either the 
VA or the United States Postal Service that could have 
affected the veteran's ability to submit a request for waiver 
of the overpayment in a timely manner.  Rather, the record 
reflects that the pertinent correspondence was mailed to the 
veteran's address of record and none of the aforementioned 
correspondence was returned to VA by the postal authorities 
as being undeliverable.  This evidence establishes 
notification of the amount of the indebtedness, of his right 
to request a waiver of the indebtedness, and of the 180-day 
time limit for filing an application for waiver.  Indeed, a 
July 2002 statement by the veteran's accredited 
representative concedes that the veteran was aware he needed 
to request a waiver within 180 days of notification, and the 
veteran, himself, has not contended otherwise.  There also is 
no evidence or allegation of any circumstances beyond the 
veteran's control (such as mental incapacity, or the like) 
that prevented him from filing a request for a waiver in a 
timely manner.  Hence, there is no basis for extension of the 
180-day time limit for filing the request for waiver in this 
case.

The veteran essentially requests that the Board ignore the 
timely filing requirement and grant the waiver because of his 
financial situation.  Unfortunately, however, in the absence 
of a timely filed request for waiver, the Board simply has no 
authority to address the merits of the veteran's request for 
a waiver.   

The pertinent legal authority governing waiver of overpayment 
is clear and specific, and the Board is bound by such 
authority.  As the veteran has failed to timely file a 
request for waiver of the overpayment in question, the 
request for waiver must be denied by operation of the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, a claim should be 
denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  


ORDER

As the veteran's application for waiver of recovery of an 
overpayment of nonservice-connected disability pension 
benefits was not timely filed, the appeal is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



